                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

BRIENNA MARIE LUCAS-
WILLIAMSON,

      Plaintiff,

v.                                                    Case No.: 8:18-cv-2641-EAK-AAS

COMMISSIONER OF SOCIAL
SECURITY,

      Defendant.

                                         ORDER

       Currently before the undersigned is the Report and Recommendation ("R&R") of

United States Magistrate Judge Amanda A. Sansone. (Doc. 30). By the R&R, Judge

Sansone recommends PlaintiffBrienna Marie Lucas-Williamson's Petition for EAJA Fees

Pursuant to 28 U.S.C. 2412(d) ("Motion"), (Doc. 22), be granted in part and denied in part,

(Doc. 25). No party filed written objections to the R&R, and the time for doing so has

elapsed.


       Under the Federal Magistrates Act ("Act"), Congress vested Article Ill judges with

the power to "designate a magistrate judge to hear and determine any pretrial matter

pending before the court," subject to various exceptions. 28 U.S.C. § 636(b)(l)(A). The

Act further vests magistrate judges with authority to submit proposed findings of fact and

recommendations for disposition by an Article III judge. Id. § 636(b)(l)(B). "Within

fourteen days after being served with a copy [of a magistrate judge's report and

recommendation], any party may serve and file written objections to [the magistrate
judge's] proposed findings and recommendations." Id. § 63 6(b )( 1). On review, the district

judge "shall make a de novo determination of those portions of the report . . . to which

objection is made." Id. When no timely and specific objections are filed, caselaw indicates

the district judge should review the magistrate judge's proposed findings and

recommendations using a clearly erroneous standard. See Gropp v. United Airlines, Inc.,

817 F. Supp. 1558, 1562 (M.D. Fla. 1993) (Kovachevich, J.).

       After careful consideration of the R&R, in conjunction with an independent

examination of the file, the undersigned finds the R&R is well-reasoned, correct, and not

clearly erroneous.

       Accordingly, it is ORDERED as follows:

       1.     Judge Sansone's R&R, (Doc. 30), is AFFIRMED and ADOPTED and

              INCORPORATED BY REFERENCE into this Order for all purposes,

              including appellate review.

       2.     Plaintiffs Motion, (Doc. 22), is GRANTED IN PART AND DENIED IN

              PART.

       3.     Plaintiff is awarded attorney's fees in the amount of $6,400.97.

       ORDERED in Chambers, in Tampa, Florida, this 12th day of December, 2019.




                  ~~======----Efil:ABETH A. KOVAC'TiH~-.c::,_T
                                 UNITED STATES DISTRICT JUDGE




                                             2
Copies furnished to:

Counsel/Parties of Record




                            3
